November 1, 2010 John J. Harrington, Attorney-Adviser United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: Response to ColorStars Group (the “Company”) Form 10 Comment Letter Dear Mr. Harrington: On behalf of the Company, we are responding to the comments by the staff (the “Staff’”) of the Securities and Exchange Commission (the “Commission”) contained in its letter dated September28, 2010 (the “Letter”) relating to the above referenced Form 10 (the “Form”) filed with the Commission on September 3, 2010. We have provided a copy of Amendment No. 1 to the Form (“Amendment No. 1”), clean and marked to show changes from the original filing of the Form, along with this response letter for your review. For your convenience, we have repeated each comment from the Staff’s Letter immediately prior to our responses below. General Please note that the Form 10 goes effective automatically by lapse of time 60 days after the original filing date, pursuant to Section 12(g)(1) of the Securities Exchange Act of 1934, unless it is withdrawn prior to effectiveness. Once your registration statement becomes effective, you are responsible for filing annual quarterly and other reports even if we continue to review and comment upon your registration statement. Response: The Company acknowledges that the Form 10 goes effective automatically by lapse of time 60 days after the original filing date, pursuant to to effectiveness. The Company further acknowledge that once the registration statement becomes effective, the Company is responsible for filing annual, quarterly, and other reports required by Section 13 of the Exchange Act, even if the Staff of the Commission continues to review and comment upon the registration statement. We note that you conduct substantially all of your operations outside of the United States. In order to enhance our understanding of how you prepare your financial statements please provide us with information that will help us answer the following questions: How do you maintain your books and records and prepare your financial statements? · If you maintain your book and records in accordance with US GAAP, describe the controls you maintain to ensure that the activities you conduct and the transactions you consummate are recorded in accordance with US GAAP. · If you do not maintain your books and records in accordance with the US GAAP, tell us what basis of accounting you use and describe the process you go through to convert your books and records to US GAAP for SEC reporting. Describe the controls you maintain to ensure that you have made all necessary and appropriate adjustments in your conversions and disclosures. What is the background of the people involved in your financial reporting? We would like to understand more about the background of the people who are primarily responsible for preparing and supervising the preparation of your financial statements and their knowledge of US GAAP and SEC rules and regulations. Do not identify by name, but for each person, please tell us: · What role he or she takes in preparing your financial statements and evaluating the effectiveness of your internal control; · what relevant education and ongoing training he or she has had relating to US GAAP; · the nature of his or her contractual or other relationship to you; · whether he or she hold and maintains any professional designations such as Certified Public Accountant (US), or Certified Management Accountant; and · about his or her professional experience, including experience in preparing and/or auditing financial statements prepared in accordance with US GAAP and evaluating effectiveness or internal control over financial reporting. If you retain an accounting firm or an organization to prepare your financial statements, please tell us: · the name and address of the accounting firm or organization; · the qualifications of their employees, who perform the services for your company; · how and why they are qualified to prepare your financial statements or evaluate your internal control over financial reporting; · how many hours they spent last year performing these services for you; and · the total amount of fees you paid to each accounting firm or organization in connection with the preparation of your financial statements and in connection with the evaluation of internal control over financial reporting for the most recent fiscal year end. If you retain individuals who are not your employees to prepare your financial statements or evaluate your internal control over financial reporting, do not provide us with their names, but please tell us: · why you believe they are qualified to prepare your financial statements or evaluate your internal control over financial reporting; · how many hours they spent last year performing these services for you; and · the total amount of fees you paid to each individual in connection with the evaluation of internal control over financial reporting for the most recent fiscal year end. Do you have an audit committee financial expert? · If you do not identify an audit committee financial expert in your filing, please describe the extent of the audit committee's US GAAP knowledge. If you do not have a separately created audit committee, please describe the extent of the Board of Directors' knowledge of US GAAP and internal control over financial reporting. Response: How do you maintain your books and records and prepare your financial statements? The Company has a dedicated in-house accountant in each of its business entities that the Company is operating. Each of the Company’s in-house accountants is at a minimum a graduate of an accounting department of a Taiwanese University. Every in-house account also has at least three years of experience working in a Taiwan certified CPA firm and five years of accounting experience working in other business entities. The Company along with our subsidiaries ColorStars, Inc., Fin-Core Corporation, and June Yee Industrial CO., Ltd. maintain their books and records according to Taiwan GAAP, which is similar to US GAAP. All of the books and records are reviewed quarterly and audited annually by a certified CPA firm in Taiwan in accordance with Taiwan GAAP. The name of this certified Taiwan CPA firm is KenWill United CPA Firm. These financial reports are then submitted to Horace Ho & Company in Hong Kong (“Horace Ho”) for conversion in accordance with US GAAP and consolidation with the operating results of our Irvine office in the US. What is the background of the people involved in your financial reporting? As stated above, each of the Company’s in-house accountants is a graduate from an accounting department of a Taiwanese University. Each of the in-house accounts has at least three years experience working in a Taiwan certified CPA firm and five years of general accounting experience. The Company’s in-house accountants for each entity are responsible for overseeing their entities financial activities. All of the books and records are prepared in accordance with Taiwan GAAP and are then consolidated and converted to US GAAP by Horace Ho, the Company’s certified US PCAOB firm. If you retain an accounting firm or an organization to prepare your financial statements, please tell us: · the name and address of the accounting firm or organization; · the qualifications of their employees, who perform the services for your company; · how and why they are qualified to prepare your financial statements or evaluate your internal control over financial reporting; The Company retains an accounting firm, Horace Ho, for the preparation of the consolidated financial report and its conversion to GAAP. Horace Ho is located at Unit 511 Tower 1 Silvercord 30 Canton Road Tsimshatsui Hong Kong. Horace Ho is a registered firm under the Public Company Accounting Oversight Board (U.S.). The qualifications of Horace Ho’s employees who perform services for the Company include being a member of the Hong Kong Institute of Certified Public Accountants and the Association of Chartered Certified Accountants (UK) as well as passing the CPA exam in Washington State, USA. The firm has assigned to the Company a CPA who is certified in Hong Kong and UK, and also passed the CPA examination in Washington State USA, to be in charge of preparing the financial statements and evaluating the internal control over financial reporting for the Company. As such The Company believes that Horace Ho is qualified to prepare the Company’s financial statements and evaluate the Company’s internal control over financial reporting. Horace Ho spent approximately 60 hours on the preparation of the Company’s financial statements for fiscal year ended December 31, 2009, and the total amount of fees paid to Horace Ho by the Company in connection with the preparation of those financial statements was USD $4, 500. If you retain individuals who are not your employees to prepare your financial statements or evaluate your internal control over financial reporting, do not provide us with their names, but please tell us: (a) why you believe they are qualified to prepare your financial statements or evaluate your internal control over financial reporting; (b) how many hours they spent last year performing these services for you; and (c) the total amount of fees you paid to each individual in connection with the evaluation of internal control over financial reporting for the most recent fiscal year end. The Company does not retain individuals for the preparation of financial statements who are not our employees. Do you have an audit committee financial expert? The Company does not have a separately created audit committee at this point in time. The Board of Directors possesses general knowledge and understanding of US GAAP through their experiences working in US companies for the past twenty years. The Board of Directors relies on its in-house accountants for the preparation and evaluation of internal controls over financial reporting based on Taiwan GAPP and relies on Horace Ho for the US GAAP conversion as well as compliance and internal control over financial reporting. Update to include interim financial statements and management's discussion and analysis of operations and financial condition for the period ended June 30, 2010 in accordance with the requirements of Rule 8-02 of Regulation S-X. Response: We have updated and included as an exhibit interim financial statements and have updated management’s discussion and analysis of operations and financial conditions on page for the period ended June 30, 2010. Description of Business 4. Please include your website address. Response: The Company has included its website address on page 4 under Item 1, paragraph (c). Manufacturers Please provide more information about the substantial investments you make in manufacturing vendors. Discuss the extent to which you rely on affiliated parties, such as Fin-Core and Jun Yee, for the manufacture of your products. Identify any material manufacturers and describe the terms of your relationship. Response: The requested information has been provided on page 8 under Item 1, paragraph (c) under the sub-caption Manufacturers. Distributors and Suppliers 6.
